                                                       S DISTRICT
                                                    ATE           C
                                                   T




                                                                                    O
                                              S




                                                                                     U
                                             ED




                                                                                      RT
                                                                    TED




                                         UNIT
 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.                                  GRAN




                                                                                            R NIA
 2   332 North Second Street
     San Jose, California 95112




                                         NO
                                                                                    n
                                                                         S. Hixso
 3   Telephone (408) 298-2000                                    homas




                                                                                            FO
                                                       Judge T
     Facsimile (408) 298-6046




                                          RT




                                                                                        LI
 4   Email: service@moorelawfirm.com              ER




                                             H




                                                                                    A
                                                       N                                C
                                                                         F
                                                           D IS T IC T O
 5   Attorney for Plaintiff,                                     R
     Gerardo Hernandez                         GRANTED, case is dismissed with
 6
                                               prejudice. The Clerk shall close the
 7
                                                               case.
 8                                UNITED STATES DISTRICT COURT DATED: 3/25/19
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11
     GERARDO HERNANDEZ,              ) No. 3:18-cv-05893-TSH
12                                   )
               Plaintiff,            ) STIPULATION FOR DISMISSAL OF
13                                   ) ENTIRE ACTION
           vs.                       )
14                                   )
     PEKING CORNER HOSPITALITY       )
15   MANAGEMENT INC dba YAN’S GARDEN )
     CHINESE RESTAURANT; YAN’S       )
16                                   )
     GARDEN CHINESE RESTAURANT, LLC; )
17   JU AH MOON;                     )
                                     )
18             Defendants.           )
                                     )
19                                   )
                                     )
20                                   )
21
22
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                           Page 1
 1           IT IS HEREBY STIPULATED by and between Plaintiff Gerardo Hernandez and
 2   Defendants, Peking Corner Hospitality Management Inc dba Yan’s Garden Chinese
 3   Restaurant; Yan’s Garden Chinese Restaurant, LLC; and Ju Ah Moon, the parties to this
 4   action, that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned
 5   action is dismissed with prejudice in its entirety. Each party is to bear its own attorneys’ fees
 6   and costs.
 7   Dated: .BSDI                        MOORE LAW FIRM, P.C.
 8
                                                   T5BOZB&.PPSF
 9                                                Tanya E. Moore
10                                                Attorney for Plaintiff,
                                                  Gerardo Hernandez
11
     Dated: 3/22/2019                             Law Offices of Richard C. J. Wahng
12
13
14                                                Richard Chaoo JJen
                                                                  en W
                                                                     Wahng
                                                  Attorneys for Defendants,
15                                                Peking Corner Hospitality Management Inc dba
                                                  Yan’s Garden Chinese Restaurant
16
17   Dated: .BSDI                        JK LAW FIRM, APC

18
                                                     T+FBO,XPO
19                                                Jean Kwon
20                                                John Heath
                                                  Attorneys for Defendants
21                                                Yan’s Garden Chinese Restaurant, LLC and
                                                  Ju Ah Moon
22
                                            ATTESTATION
23
24   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
25
                                                     T5BOZB&.PPSF
26
                                                  Tanya E. Moore
27                                                Attorney for Plaintiff,
                                                  Gerardo Hernandez
28



                             STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                  Page 2
